TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00193-CR



                                  Mohammad Ashraf, Appellant

                                                   v.

                                    The State of Texas, Appellee


               FROM COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
          NO. C-1-CR-08-206754, HONORABLE MIKE DENTON, JUDGE PRESIDING



                              MEMORANDUM OPINION


PER CURIAM

                This is an appeal from a judgment of conviction for assault. The reporter’s record

has not been filed and is overdue. The Court has been advised by the court reporter that no

arrangement for payment has been made. See Tex. R. App. P. 35.3(b)(3). The clerk’s record

indicates that the appellant, appearing pro se, has filed a request to be declared indigent by the trial

court, but that the trial court has not acted on this request.

                To avoid further delays and protect the rights of the parties, the appeal is abated and

the trial court is instructed to determine, following a hearing if necessary, whether appellant is

presently indigent. If the court finds that appellant is indigent, it shall order the preparation of the

reporter’s record at no cost to appellant and take all necessary steps to assure that appellant is

effectively represented by counsel, including appointing new counsel for the appeal if necessary.
Copies of all findings, conclusions, and orders, and a transcription of the reporter’s notes if a hearing

is held, shall be tendered for filing in this Court no later than February 26, 2010.




Before Justices Patterson, Puryear and Henson

Abated

Filed: January 28, 2010

Do Not Publish




                                                   2